 In the Matter of CENTRAL SASH AND DOOR COMPANY, EMPLOYERandINTERNATIONAL WOODWORKERS OF AMERICA, CIO, PETITIONERCase No. 10-R-2625.-Decided April 29,1948Messrs. A. R. WillinghamandJohn B. Harris,both of Macon, Ga.,for the Employer.Mr. R. E. Starnes,of Macon, Ga., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held at Macon,Georgia, on December 1, 1947, before Frank H. Stout, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The Employer's "Plea to the Jurisdiction" urging dismissal of thepetition herein on the ground that it is not engaged in commerce withinthe meaning of the Act is denied for the reasons set forth below.The Employer has also filed a "Special Plea" urging dismissal ofthe petition herein on the grounds,inter alia,that there is no currentquestion concerning representation because of the lapse of time sincethe petition was filed, because of an economic strike during this inter-val, at the termination of which some of the strikers did not returnto work and because the present employees do not wish to be repre-sented by the Petitioner; that notice of the Petitioner's appeal fromthe Regional Director's dismissal of the petition was not served onthe Employer, and that the petition. does not show compliance by thePetitioner with Section 9 (f), (g), and (h) of the Act.These allega-tions concern administrative processes of the Board which are notlitigable by the parties to the proceeding.Inasmuch as the Employermakes no showing of prejudice, and participated fully in the hearing,we find this "Special Plea" to be without merit, and it is hereby denied.'Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCentral Sash and Door Company is a Georgia corporation engagedin the retailing and wholesaling of building supplies, and in the man-h. L. R.B v. The Baltimore TransitCo.,140 F. (2d) 51.77 N. L. R. B., No. 68.418 CENTRAL SASH AND' DOOR COMPANY419ufacture and sale of windows and doors. The Employer's retail,wholesale, and fabricating divisions are located in Macon, Georgia.During the year 1946, the Employer's total sales were $569,852.19, ofwhich 871/2 percent was retail and 121/2 percent wholesale.No saleswere made to customers outside the State of Georgia, nor were anygoods shipped out of the State of Georgia: 'During the- same period,the Employer's purchases were valued at $364,459.53.Of this amountabout 27 percent, or $98,404.08, was purchased from firms outside theState of Georgia.The employer contends that of this amount, goodsvalued at $39,623.23 were bought from its sources of supply deliveredin Georgia, title to which did not pass to the Employer, under Georgialaw, until delivery; and that title to goods valued at $58,780.85, or16.1 percent, passed when the purchases were made outside the State.All these goods moved in interstate commerce regardless of where titlepassed under local law.2We find, contrary to the contention of the Employer, that its opera-tions affect commerce within the meaning of the Act.'It.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, affiliated with the Congressof Industrial Organ_ izations, claiming to represent employees of theEmployer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allproduction and maintenance employees of the Employer, excludingoffice and clerical employees, sales employees, full-time guards andwatchmen,4 draftsmen, full-time lumber checkers, and all supervisors,2Santa CruzPacking Co v N L. RB , 303 U S 453, 463 (1938),N L. R B V Sun-shineMiningCo,110 F (2d) 780, 784-5, (C C A 9, 1940).3Matter ofFar,nvilleManufacturingCompany, 76 NI,R B 237 ;Matter of IV P.Stephens Lumber Company,73 N L. R B 1451."The Employerhas only one full-timewatchman.A volunteerfrom amongthe work-men is usedas watchman each Saturdayafternoonand SundayThe employmentof theseproduction employees as watchmen is casual and infrequentWe find that these employees 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Central Sash and Door Company,Macon, Georgia, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Tenth Region, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,a uong the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented by International Woodworkers ofAmerica, CIO, for the purposes of collective bargaining.CHAIRMAN HERZOG and MEMBER MURDOCK dissenting :InMatter of Liddon White Truck Company, Inc., 76N. L. R. B.1181, we dissented from the majority's decision to assert jurisdic-tion in the case of an automobile dealer, because we thought itadministratively unwise for the Board to assume jurisdiction overenterprises essentially local in character.All the considerations thatled us to dissent in theLiddon Whitecase are equally appli -able tothe present case.This employer is engaged in selling the buildingsupplies which it purchases and the doors and windows which itmanufactures to customers located exclusively within the State ofGeorgia.Accordingly, in the exercise of our discretion, we woulddecline to assume jurisdiction over the present controversy and woulddismiss the petition.are not guardswithin themeaning ofthe Act, and aeroidmglp we shall not exclude themfrom the unit.Matter ofSteelwctd Egaupmemt Co, 76 N L R 13 831,Matter ofRadio Corporationof Amevica,76 N L. R B S26